DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed on January 7, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is considered by the examiner.
Claim Objections
Claims 1, 2, 4-7, 15, 16 and 19 are objected to because of the following informalities:  
In claim 1, lines 6-7, “a doping concentration of the transition metal” should read --a doping concentration of the transition metal in the first buffer layer-- for clarity.
In claim 1, lines 7-8, “a doping concentration of the impurity” should read --a doping concentration of the impurity in the first buffer layer-- for clarity.
In claim 1, line 12 “the doping concentration of the transition metal” should read --the doping concentration of the transition metal in the first buffer layer-- for clarity.
In claim 2, line 2, “a doping concentration of the transition metal” should read --a doping concentration of the transition metal in an upper surface of the second buffer layer-- for clarity.
In claim 2, lines 3-4, “the doping concentration of the impurity in an upper surface of the second buffer layer” should read --a doping concentration of the impurity in the upper surface of the second buffer layer-- for clarity.
In claim 4, lines 1-2, “a peak value of the doping concentration of the impurity modulated periodically” should read --the peak value of the doping concentration of the impurity modulated 
In claim 4, line 3, “a valley value” should read -- a valley value of the doping concentration of the impurity modulated periodically in the first buffer layer-- for clarity.
In claim 5, lines 1-2, “a valley value of the doping concentration of the impurity modulated periodically” should read --a valley value of the doping concentration of the impurity modulated periodically in the first buffer layer-- for clarity.
In claim 6, line 1, “doping of the impurity” should read --doping of the impurity in the first buffer layer-- for clarity.
In claim 7, lines 1-2, “the doping 5concentration of the impurity in the buffer layer” should read --the doping 5concentration of the impurity in the first buffer layer--. A support can be found at least in lines 6-7 of the base claim 1.
In claim 7, line 2, “with the thickness” should read -- with a thickness of the first buffer layer-- in view of the objection to claim 7 above.
In claim 15, lines 6-7, “a doping concentration of the transition metal” should read --a doping concentration of the transition metal in the first buffer layer-- for clarity.
In claim 15, lines 7-8, “a doping concentration of the impurity” should read --a doping concentration of the impurity in the first buffer layer-- for clarity.
In claim 15, line 12, “the doping concentration of the transition metal” should read --the doping concentration of the transition metal in the first buffer layer-- for clarity.
In claim 16, line 4, “a doping concentration of the transition metal” should read --a doping concentration of the transition metal in an upper surface of the second buffer layer-- for clarity.

In claim 19, line 2, “a peak value of the doping concentration of the impurity modulated periodically” should read --the peak value of the doping concentration of the impurity modulated periodically in the first buffer layer-- for clarity. A support can be found at least in lines 12-13 of the base claim 15.
In claim 19, line 3, “a valley value” should read --a valley value of the doping concentration of the impurity modulated periodically in the first buffer layer-- for clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the feature “wherein the substrate is made of at least one of semiconductor materials, ceramic materials and polymer materials, and 30further made of sapphire, silicon carbide, silicon, lithium niobate, silicon on insulator, gallium nitride and aluminum nitride.”
Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In the present instance, claim 14 recites the broad recitation “semiconductor materials, ceramic materials,” and the claim also recites “sapphire, silicon carbide, silicon, lithium niobate, silicon on insulator, gallium nitride and aluminum nitride” which are the narrower statement of the range/limitation.
For the examination purpose, the feature “wherein the substrate is made of at least one of semiconductor materials, ceramic materials and polymer materials, and 30further made of sapphire, silicon carbide, silicon, lithium niobate, silicon on insulator, gallium nitride and aluminum nitride” is interpreted to as --wherein the substrate is made of at least one of sapphire, silicon carbide, silicon, lithium niobate, silicon on insulator, gallium nitride, aluminum nitride and polymer materials--.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Nakada et al. US 2012/0025203 in view of Ramer US 2016/0099345.
Regarding claim 1, Nakada teaches a semiconductor structure (e.g., Figs. 5-8), comprising: 
a substrate (e.g., 10, Fig. 5, [45]); 
a buffer layer (e.g., 20, 22, Fig. 5, [76]) disposed on the substrate; 
5wherein the buffer layer comprises a first buffer layer (e.g., 20, Fig. 5, [76]) and a second buffer layer (e.g., 22, Fig. 5, [76]) upward from the substrate in turn, 
the first buffer layer is co-doped with a transition metal and an impurity (e.g., Fe and C, Fig. 6, [76]), a doping concentration of the transition metal remains constant (e.g., Fig. 6, [76]), 
10the second buffer layer is doped with a transition metal (e.g., Fe, Fig. 6, [76]), and a doping concentration of the transition metal in the second buffer layer is less than the doping concentration of the transition metal in the first buffer layer (e.g., see the region referred to as “GaN LAYER” (e.g., the layer 22) and the region referred to as “Fe-GaN LAYER” (e.g., the layer 20) of Fig. 6).  
Nakada does not explicitly teach a doping concentration of the impurity is modulated periodically; the doping concentration of the transition metal is not less than a peak value of the doping concentration of the impurity in the first buffer layer.
 a doping concentration of the impurity is modulated periodically (e.g., Fig. 4). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Nakada to include a doping concentration of the impurity is modulated periodically as suggested by Ramar for the purpose of improving the structural quality by reducing defects due to impurity doping for example (e.g., Ramar, [8], [7]). In this case, Nakada in view of Ramar thus teaches the doping concentration of the transition metal is not less than a peak value of the doping concentration of the impurity in the first buffer layer.
Regarding claim 2, Nakada in view of Ramar teaches the semiconductor structure according to claim 1, further comprising an impurity (e.g., Nakada, C, Fig. 6, [76]) doped in the second buffer layer (e.g., Nakada, 22, Fig. 5, [76]), wherein a doping concentration of the transition metal is not less than the doping concentration of the impurity in an upper surface of the second buffer layer (e.g., Nakada, an upper surface of 22, Fig. 5; see the portion of the region referred to as “GaN LAYER” (e.g., the layer 22) of Fig. 6, which includes the left side of the region depicted with a broken line), and the upper surface of the second buffer layer refers to a surface of the 20second buffer layer away from the substrate (e.g., Nakada; see the discussion with respect to “an upper surface” of 22).
Regarding claim 3, Nakada in view of Ramar teaches the semiconductor structure according to claim 1, wherein the doping concentration of the transition metal in the second 
 Regarding claim 4, Nakada in view of Ramar teaches the semiconductor structure according to claim 1 as discussed above.
Nakada in view of Ramar does not explicitly teach wherein a peak value of the doping concentration of the impurity modulated periodically is not less than 1E17 cm-3, and a valley value is not greater than 50% of the peak value.  
Nakada in view of Ramar, however, recognizes that carbon doped gallium nitride (c-GaN) of alternating layers of carbon doped gallium nitride (c-GaN) and undoped gallium nitride (GaN) (considered as a first buffer layer doped with an impurity) includes structural defects, thereby affecting the performance of devices (e.g., Ramar, [7]). In other words, the carbon concentration of the buffer layer is a result-effective variable for varying the performance of devices.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to control and optimize the structure of Nakada in view of Ramar to have the claimed ranges through routine experimentation and optimization where the criticality of the claimed ranges are not shown (MPEP 2144.05).
Regarding claim 5, Nakada in view of Ramar teaches t30the semiconductor structure according to claim 1 as discussed above.
Nakada in view of Ramar does not explicitly teach wherein a valley value of the doping concentration of the impurity modulated periodically is not greater than 5E16 cm-3 or 3E16 cm-3.  
Nakada in view of Ramar, however, recognizes that the carbon doped gallium nitride (c-GaN) of alternating layers of carbon doped gallium nitride (c-GaN) and undoped gallium nitride 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to control and optimize the structure of Nakada in view of Ramar to have the claimed range through routine experimentation and optimization where the criticality of the claimed ranges are not shown (MPEP 2144.05).
Regarding claim 6, Nakada in view of Ramar teaches the semiconductor structure according to claim 1 as discussed above.
Nakada in view of Ramar does not explicitly teach wherein doping of the impurity takes a thickness of 100 nm or 50 nm as a period.  
Nakada in view of Ramar, however, recognizes that each carbon doped gallium nitride (c-GaN) layer of alternating layers of carbon doped gallium nitride (c-GaN) and undoped gallium nitride (GaN) (considered as a first buffer layer doped with an impurity) includes a thickness from 1 to 500 nm (e.g., Nakada, [31]), which overlaps the claimed value.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to control and optimize the structure of Nakada in view of Ramar to include the claimed value since it has been held that where the criticality of the claimed value is not shown, the claimed value overlaps the range disclosed by the prior art or the close conditions of a claim are disclosed in the prior art, a prima facie case of obviousness exists. MPEP §2144.05.

Regarding claim 8, Nakada in view of Ramar teaches the semiconductor structure according to claim 1, further comprising a nucleating 10layer (e.g., Nakada, 12, Fig. 5, [45]) disposed between the substrate and the buffer layer.  
Regarding claim 9, Nakada in view of Ramar teaches the semiconductor structure according to claim 8, wherein the nucleating layer is made of one of AlN, GaN and AlGaN (e.g., Nakada, 12, Fig. 5, [45]).
Regarding claim 10, Nakada in view of Ramar teaches the semiconductor structure according to claim 1, wherein a minimum doping concentration of the transition metal in the second buffer layer is not greater than 3E16 cm-3 (e.g., Nakada; a minimum doping concentration of Fe in the region referred to as “GaN LAYER” (e.g., the layer 22) of Fig. 6, which is near the axis of DEPTH of Fig. 6 and is not greater than a concentration of C (e.g., 1E15 cm-3 to 5E15 cm-3; [81]) in the region referred to as “Fe-GaN LAYER” (e.g., the layer 20) of Fig. 6).
Regarding claim 11, Nakada in view of Ramar teaches the semiconductor structure according to claim 1, wherein the transition metal 20comprises at least one of Ti, Cr, Mn, Fe. Co, Ni, Cu, Zn, Mo, Ag and Cd (e.g., Nakada, Fe, Fig. 6, [76]).
Regarding claim 12, Nakada in view of Ramar teaches the semiconductor structure according to claim 1, wherein the impurity is C (e.g., Nakada, C, Fig. 6, [76]).

Regarding claim 14, Nakada in view of Ramar teaches the semiconductor structure according to claim 1, wherein the substrate is made of at least one of semiconductor materials, ceramic materials and polymer materials, and 30further made of sapphire, silicon carbide, silicon, lithium niobate, silicon on insulator, gallium nitride and aluminum nitride (e.g., Nakada, SiC, [17]; see the 112 rejection above).
Regarding claim 15, Nakada teaches a manufacturing method for a semiconductor structure (e.g., Fig. 5-8, [45]-[87]), comprising: 
providing a substrate (e.g., 10, Fig. 5, [45]);
forming a buffer layer (e.g., 20, 22, Fig. 5, [76]) on the substrate; wherein the buffer layer comprises a first buffer layer (e.g., 20, Fig. 5, [76]) and a second buffer layer (e.g., 22, Fig. 5, [76]) 5upward from the substrate in turn, 
the first buffer layer is co-doped with a transition metal and an impurity (e.g., Fe and C, Fig. 6, [76]), a doping concentration of the transition metal remains constant (e.g., Fig. 6, [76]), 
the second buffer layer is doped with a transition metal (e.g., Fe, Fig. 6, [76]), and a doping concentration 10of the transition metal in the second buffer layer is less than the doping concentration of the transition metal in the first buffer layer (e.g., see the region referred to as “GaN LAYER” (e.g., the layer 22) and the region referred to as “Fe-GaN LAYER” (e.g., the layer 20) of Fig. 6).

Nakada, however, recognizes that a doping concentration of the impurity in the first buffer layer, and the doping concentration of the transition metal in the first buffer layer is not less than the doping concentration of the impurity in the first buffer layer (e.g., see the region referred to as “Fe-GaN LAYER” (e.g., the layer 20) of Fig. 6). Ramer teaches a doping concentration of the impurity is modulated periodically (e.g., Fig. 4). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Nakada to include a doping concentration of the impurity is modulated periodically as suggested by Ramar for the purpose of improving the structural quality by reducing defects due to impurity doping for example (e.g., Ramar, [8], [7]). In this case, Nakada in view of Ramar thus teaches the doping concentration of the transition metal is not less than a peak value of the doping concentration of the impurity in the first buffer layer.
Regarding claim 16, Nakada in view of Ramar teaches the manufacturing method for the semiconductor structure according to claim 15, further comprising: doping an impurity (e.g., Nakada, C, Fig. 6, [76]) in the second buffer layer (e.g., Nakada, 22, Fig. 5, [76]); wherein a doping concentration of the transition metal is not less than the doping concentration of the impurity in an upper surface of the second buffer layer (e.g., Nakada, an upper surface of 22, Fig. 5; see the portion of the region referred to as “GaN LAYER” (e.g., the layer 22) of Fig. 6, which includes the left side of the region depicted with a broken line), and the upper 20surface of the 
Regarding claim 17, Nakada in view of Ramar teaches the manufacturing method for the semiconductor structure according to claim 15, further comprising: 25forming a nucleating layer (e.g., Nakada, 12, Fig. 5, [45]) between the substrate and the buffer layer.  
Regarding claim 18, Nakada in view of Ramar teaches the manufacturing method for the semiconductor structure according to claim 15, wherein the doping concentration of the transition metal in the second buffer layer decreases along a direction away from the substrate (e.g., Nakada, 22, Fig. 6, [78]; see the region referred to as “GaN LAYER” (e.g., the layer 22) of Fig. 6).
Regarding claim 19, Nakada in view of Ramar teaches the manufacturing method for the semiconductor structure according to claim 15 as discussed above.
Nakada in view of Ramar does not explicitly teach wherein a peak value of the doping concentration of the impurity modulated periodically is not less than 1E17 cm-3, and a valley value is not greater than 50% of the peak value.  
Nakada in view of Ramar, however, recognizes that carbon doped gallium nitride (c-GaN) of alternating layers of carbon doped gallium nitride (c-GaN) and undoped gallium nitride (GaN) (considered as a first buffer layer doped with an impurity) includes structural defects, thereby affecting the performance of devices (e.g., Ramar, [7]). In other words, the carbon concentration of the buffer layer is a result-effective variable for varying the performance of devices.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to control and optimize the structure of Nakada in view 
Regarding claim 20, Nakada in view of Ramar teaches the manufacturing method for the semiconductor structure according to claim 15, wherein a minimum doping concentration of the transition metal in the second buffer layer is not greater than 3E16 cm-3 (e.g., Nakada; a minimum doping concentration of Fe in the region referred to as “GaN LAYER” (e.g., the layer 22) of Fig. 6, which is near the axis of DEPTH of Fig. 6 and is not greater than a concentration of C (e.g., 1E15 cm-3 to 5E15 cm-3; [81]) in the region referred to as “Fe-GaN LAYER” (e.g., the layer 20) of Fig. 6).
Conclusion
The art made of record and not applied to the rejection is considered pertinent to applicant's disclosure. It is cited primarily to show inventions relevant to the examination of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number i.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        March 26, 2022